The Attorney General is in receipt of your request for an opinion which is to supplement the prior Attorney General's Opinion No. 79-44 concerning the administration of funds received by the Department of Transportation for railroad planning and assistance programs. You have asked, substantially the following question: Does Article X, Section 15, Oklahoma Constitution, apply to Federal or private funds when they have been received and placed in a State Treasury, although they are placed in their own separate accounts, so as to preclude the State from using these federal and private funds for purposes which would violate Article X, Section 15 if the funds were State funds ? When funds obtained from private, state or federal sources are placed in the State Treasury, the funds assume the nature of State money. The funds may be segregated and held in special accounts but will be disbursed on State warrants.  Article X, Section 15 of the Constitution of the State of Oklahoma states that: "the credit of the State shall not be given, placed or loaned to any individual company, corporation, or association, municipality, or political subdivision of the State; nor shall the State become an owner or stockholder in, nor make donation by gift subscription to stock, by tax or otherwise to any company, association or corporation." 66 O.S. 309 [66-309] states that: "there is hereby created in the State Treasurer's office a revolving fund for the Department, to be designated the Oklahoma Railroad Maintenance Revolving Fund. The fund shall be composed of all revenues generated by the provisions of 68 O.S. 2201 [68-2201] et seq., which are beginning January 1, 1978, henceforth levied for and dedicated to the implementation of the divisions of this Act together with any federal grants, private donations and accumulated interest thereon." It is, therefore, the opinion of the Attorney General that your question be answered as follows: When the Oklahoma Department of Transportation accepts federal and private funds which are deposited in the State Treasury even through segregated or placed in special accounts, the monies assume the character of State money and the Department would be prohibited from disbursing said funds to a company, association or corporation that would be in violation of the proscriptions of Article X, Section 15
of the Constitution of the State of Oklahoma.  (VICTOR G. HILL, JR.) (ksg) ** SEE: 646 P.2d 605, APPLICATION OF STATE EX REL. DEPARTMENT OF TRANSPORTATION ** SEE: OPINION NO. 85-096 (1995) ** ** SEE: OPINION NO. 82-169 (1982) ** ** SEE: OPINION NO. 79-299 (1979) ** ** SEE: OPINION NO. 80-123 (1980) **